Citation Nr: 0123066	
Decision Date: 09/21/01    Archive Date: 09/24/01

DOCKET NO.  95-01 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for chronic sinusitis.

2.  Entitlement to an initial increased evaluation for post 
traumatic stress disorder (PTSD), currently evaluated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to May 
1973, June 1973 to January 1975 and August 1991 to March 
1992.  This matter came to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.  Thereafter, the claims file was transferred to the 
RO in Detroit, Michigan.

In its July 2000 decision, the Board denied service 
connection for chronic sinusitis and an initial rating in 
excess of 50 percent for post traumatic stress disorder.  The 
veteran appealed that decision to the United States Court of 
Claims for Veterans Appeals (hereinafter, Court).  Pursuant 
to a joint motion, the Court, in February 2001, vacated the 
Board decision and remanded the matter to the Board.  


REMAND

As an initial matter, it was suggested in the joint motion 
that the Board overlooked the fact that this case involved an 
appeal from an initial assignment of a rating.  (See 
Fenderson v. West, 12 Vet. App 119 (1999).  However, a review 
of the claims folder reveals that the appeal of this issue 
was not completed in a timely fashion, inasmuch as the 
substantive appeal was received over one year after the 
mailing of the notification of the rating decision and over 
60 days after the mailing of the statement of the case.  38 
C.F.R. § 20.302 (2000).  Therefore, the holding in Fenderson 
is inapplicable.  

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

A careful review of the evidence of record shows that the 
veteran testified at his February 1995 personal hearing that 
he had received treatment at two private hospitals for his 
sinus problem shortly after his discharge from service.  
Although questioned regarding his treatment, the veteran was 
not advised that these records might help to substantiate his 
claim.  Moreover, he was not advised of the need to provide 
evidence demonstrating a current sinus disability.  Finally, 
the Board notes that the RO did not attempt to secure the 
veteran's service dental records as requested in the 
September 1997 remand.

In its September 1997 remand, the Board requested the veteran 
be provided a VA psychiatric examination and that the 
examiner indicate the extent the veteran's PTSD affected his 
occupational and social functioning.  Further, the VA 
criteria for evaluating PTSD was listed and the examiner was 
asked to opine which criteria best described the veteran's 
disability picture solely the result of his PTSD.  The June 
1998 VA psychiatric examination shows the veteran was 
assigned a Global Assessment of Functioning (GAF) score of 
40.  In reviewing DSM-IV, a score of 40 represents the upper 
value of the score cluster from 31-40:

40-31 Some impairment in reality testing 
or communication (e.g. speech is at times 
illogical, obscure, or irrelevant) or 
major impairment in several areas, such 
as work or school, family relations, 
judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects 
family, and is unable to work; child 
frequently beats up younger children, is 
defiant at home, and is failing at 
school). (DSM-IV).

However, in the June 1999 addendum, the same VA examiner 
indicated that the veteran's PTSD caused occupational and 
social impairment with reduced reliability and productivity 
(the criteria for a 50 percent rating).  The examiner further 
indicated that the veteran's behavior precluded his ability 
and impaired his capacity to perform and function in a 
productive job situation or a meaningful social relationship.  
The June 1999 findings appear to contradict the GAF score 
assigned the veteran in June 1998 and should be resolved 
before appellate action is taken.

In view of the foregoing, the case is REMANDED to the RO for 
the following development:

1.  The RO should again contact the 
appropriate authorities at Fort McCoy, 
Wisconsin and obtain copies of any 
available dental treatment records, and 
further request a written response to the 
request.  A copy of the RO's request 
should be associated with the veteran's 
claims file.

2.  The RO should obtain all treatment 
records for the veteran from VA Medical 
Centers in Battle Creek, Michigan, and 
Indianapolis, Indiana, and from VA 
Outpatient Clinic in Grand Rapids, 
Michigan, dated from October 1998 to the 
present.

3.  The RO should contact the veteran and 
request that he identify specific names, 
addresses and approximate dates of 
treatment for all health care providers 
who may possess additional records 
pertinent to his claims.  Then with any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
all treatment records identified by the 
veteran which have not been previously 
secured, to include Methodist and Wishard 
Hospitals. 

4.  If the RO is unsuccessful in 
obtaining any service dental records or 
private treatment records, it should 
inform the veteran of this and request 
him to provide any copies he may possess.

5.  After the above development has been 
completed, but in any event, the RO 
should schedule the veteran for a VA 
psychiatric examination in order to 
determine the manifestations of the 
service-connected PTSD.  All necessary 
tests and studies, including appropriate 
psychological studies (if determined to 
be necessary by the psychiatrist), should 
be conducted in order to identify and 
describe the symptomatology attributable 
to PTSD.  The report of examination 
should contain a detailed account of all 
manifestations of the disability found to 
be present.  The examiner must also 
comment on the extent to which the 
veteran's service-connected PTSD affects 
occupational and social functioning.  The 
examiner referred to the criteria for 
PTSD in effect prior and subsequent to 
November 1996.  After reviewing the 
criteria, the psychiatrist is asked to 
express an opinion as to which of the 
criteria best describe the veteran's 
psychiatric disability picture due solely 
to PTSD.  An explanation for the 
selection of a particular criterion is to 
be expressed in the opinion.  A multi-
axial assessment should be conducted, and 
a thorough discussion of Axis IV 
(psychosocial and environmental problems) 
and Axis V (Global Assessment of 
Functioning (GAF) score), with an 
explanation of the numeric code assigned, 
is to be included.  The claims folders 
with a copy of this remand must be made 
available to the physician for review in 
conjunction with the examination, and a 
notation to the effect that this record 
review took place should be included in 
the examination report.  The veteran is 
hereby advised that failure to report for 
a scheduled VA examination without good 
cause shown may have adverse effects on 
this claim. 

6.  Should the RO obtain evidence of a 
current sinus disorder, the veteran 
should be afforded a special VA 
examination of his sinuses to determine 
the extent and etiology of any sinus 
disorder.  All indicated tests and 
studies should be performed.  The 
examiner should offer an opinion as to 
whether it as likely as not that any 
sinus disorder found to be present is 
related to the veteran's service or 
dental treatment in service.  The claims 
folders with a copy of this remand must 
be made available to the physician for 
review in conjunction with the 
examination.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have an adverse effect on 
his claims.

7.  Thereafter the RO must review the 
claims file and ensure that all 
notification and development action 
required by the Veterans' Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, and implementing regulations are 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in §§ 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
Court decisions that are subsequently 
issued also should be considered.  
Thereafter, the RO should readjudicate 
the claims.

Thereafter, subject to current appellant procedures, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  The appellant need 
take no further action until he is otherwise notified, but he 
may furnish additional evidence and argument while the case 
is in REMAND status.  In taking this action, the Board 
implies no conclusion as to any final outcome warranted.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




